Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 5/2/22 is acknowledged. Claims 1-4 remain pending.
Specification
The substitute specification, beginning at page 1, refers to “the outputs of tubular electric heater,” which remains to be expressed in technically appropriate idiomatic English. The “output” of a heater is heat energy, the “outputs” of a heater could be identified with the different forms of heat transfer (radiant, convection), but Applicant evidently has in mind power input connectors, which should be so stated and the structural elements appropriately identified in the figures.
Claim Rejections - 35 USC § 112
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 refers to “tubular electric heaters having outputs, wherein the electric tubular heaters are rigidly tightened” (lines 4-5; Exr’s emphasis), which also remains to be fully rendered into idiomatic English. 
The “output” of a heater is heat energy, hence Applicant evidently has in mind power input connectors, which should be so stated.
Applicant evidently intends that the “tubular electric heaters” be “rigidly tightened” in the “flange… threaded holes” and/or the “flange bushings,” which should be clearly recited.
Moreover, given that rigidly is a relative term, the measure by which the “heaters” are determined to be “rigidly tightened” is not clear.  
Information Disclosure Statement
The examiner reiterates the request made in the previous Office action, that Applicant provide the full text and all figures of RU 50639 U1, and RU 61937 U1.
Allowable Subject Matter
Claims 1-4 would appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are moot in view of the new rejections.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/13/22